Citation Nr: 0528445	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  02-21 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1952 to June 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision of the Department 
of Veterans Affairs (VA) from the Regional Office (RO) in 
Portland, Oregon, which denied entitlement to service 
connection for peripheral neuropathy.  

In June 2003, the veteran presented personal testimony at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  

This case was previously before the Board.  In April 2004, 
the Board remanded the issue of entitlement to service 
connection for further development.  The requested 
development has been accomplished.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate the claim of entitlement to service 
connection for peripheral neuropathy and VA has made 
reasonable efforts to develop such evidence.  

2.  The veteran's service medical records are incomplete.  

3.  The current peripheral neuropathy disability was shown 
many years after service.  

4.  The record does not contain a competent medical opinion 
linking the current disability to a disease or injury 
incurred in service.  




CONCLUSION OF LAW

The criteria for entitlement to service connection for 
peripheral neuropathy have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  The VCAA and its implementing regulations 
essentially include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant of what evidence will be obtained and 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The 
regulations also define the obligation of VA with respect to 
its duty to assist the veteran in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also specifically recognized that where the notice 
was not mandated at the time of the initial AOJ decision, the 
AOJ did not err as a result of not providing such notice 
specifically complying with section 38 U.S.C.A. § 5103(a), 
and 38 C.F.R. § 3.159, because an initial AOJ adjudication 
already occurred.  

For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

The Board notes that the veteran's original service medical 
records are unavailable.  However, the RO obtained copies 
from the veteran of his service medical records, dated from 
April 1955 to December 1955.  In cases where the service 
medical records are unavailable through no fault of the 
veteran, there is a heightened obligation to assist the 
veteran in the development of the case.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

In July 1998, VA received the veteran's claim of entitlement 
to service connection for numbness in both legs.  The RO 
denied the claim in the May 1999 rating decision.  Upon 
receiving proper notification of the RO's denial, the veteran 
filed a timely Notice of Disagreement.  By correspondence, 
dated in October 2001, the veteran was advised of the 
requirements of VCAA and VA's duty to assist.  He was also 
advised of his responsibilities and VA's responsibilities 
under the VCAA, including what evidence the veteran should 
provide and what evidence VA should provide.  

The RO provided the veteran with a Statement of the Case in 
October 2002.  Thereafter, the veteran perfected the appeal 
before the Board.  

In June 2003, the veteran presented personal testimony at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  
Thereafter, in April 2004, the Board remanded the issue for 
further development.  

In accordance with the Board's April 2004 Remand, the RO, via 
the Appeals Management Center (AMC), provided the veteran 
with letters, dated in May 2004 and June 2005, informing him 
of the requirements of VCAA and VA's duty to assist; the 
letters also invited the veteran to submit additional 
evidence in support of the claim.  Specifically, he was 
advised of VA's responsibility to obtain certain evidence on 
his behalf, as well as the evidence VA suggested he submit in 
support of the claim.  After the requested development was 
accomplished, the RO, via the AMC, provided the veteran with 
a Supplemental Statement of the Case, dated in June 2005.  

Based on the foregoing development, the Board finds that 
reasonable efforts have been made to assist the veteran in 
obtaining evidence necessary to substantiate the claim 
currently on appeal.  The RO undertook a reasonably 
exhaustive search for the missing service medical records and 
the Board finds that any further efforts are not justified.  

Therefore, VA's duty to assist in the development of the 
claim has been satisfied and the Board will proceed to the 
merits of the claim in accordance with the heightened 
obligation discussed in O'Hare.  

Factual Background

The veteran's service medical records are largely 
unavailable, although copies of records, dated from April 
1955 to December 1955, were obtained and associated with the 
claims file.  

The available service medical records showed that the veteran 
was hospitalized beginning in April 1955 with an admission 
diagnosis listed as diagnosis undetermined (muscular 
dystrophy).  The veteran gave a history of a right shoulder 
injury that resulted after throwing a baseball during a 
baseball game.  A Report of the Board of Medical Survey 
indicated that at the time of the hospitalization the veteran 
related that approximately six months prior to his admission, 
he injured his right shoulder.  In May 1955, the veteran was 
diagnosed with neuropathy, not elsewhere classified, right 
supraspinatus and infraspinatus, cause unknown.  

In July 1955, it was noted that by reason of error the 
diagnosis was changed to atrophy, right supra and 
infraspinatus muscles, cause unknown.  The December 1955 
report did not include a diagnosis of peripheral neuropathy.  

Service connection has been accorded to the veteran's right 
shoulder disorder.

Following service the veteran was treated at a military 
health care facility in the late 1970s for unrelated 
disorders; no references to extremity numbness were recorded.

In conjunction with the July 1998 claim, the veteran stated 
that he developed numbness in both of his legs in 1970; 
however, he did not seek treatment until October 1996.  He 
asserted that a medical doctor told him that the development 
of the numbness in the legs usually occurred due to exposure 
to chemical poisoning.  

A medical correspondence from R.W.C, M.D., dated in October 
1996, showed that the veteran was evaluated for complaints of 
numbness and tingling in the feet and lower legs.  It was 
noted that the complaints began approximately three years 
prior to the evaluation.  The veteran related that he was 
told that he suffered from fascitis.  The medical doctor 
reported that the veteran was employed in a chemical plant 
and was constantly exposed to chemicals in the form of fumes.  
The veteran did not identify what chemicals he was exposed 
to.  

After physical evaluation of the upper and lower extremities, 
the medical doctor stated that the veteran most likely 
suffered from peripheral neuropathy.  It was noted that the 
etiology of the disability was unknown.  The medical doctor 
recommended that the veteran undergo a nerve conduction study 
(NCS) and limited electromyograph (EMG), if necessary, to 
establish the diagnosis and determine the etiology.  

In a November 1996 medical treatment note, R.W.C., M.D., 
reported that the EMG and NCS were compatible with a 
peripheral neuropathy, probably axonal in type.  Thereafter, 
the medical doctor indicated that he would have the veteran 
undergo glucose tolerance testing to determine if he was 
diabetic.  It was noted that the determination as to whether 
the veteran was diabetic would help explain the neuropathy.  

In December 1996, R.W.C., M.D. reported that the glucose 
tolerance test was normal, and it appeared that the veteran 
did not have diabetes.  Based on the test results, the 
medical doctor noted that there was no defined etiology for 
the veteran's peripheral neuropathy.  In March 1997, R.W.C., 
M.D. reported that the veteran complained of numbness in the 
knees, bilaterally.  

A correspondence dated in November 1998 showed that the 
veteran received treatment from I.B.M., M.D., primarily for 
arthritis; however, the correspondence noted that the veteran 
developed peripheral neuritis.  The medical doctor stated 
that he followed the veteran for several years, but did not 
see the veteran frequently.  

Throughout the appeal period, the RO made several requests 
for the veteran's service medical records.  The Formal 
Finding of Unavailability of Service Records document, dated 
in May 1999, indicated that all efforts to obtain the 
veteran's service medical records were exhausted, further 
efforts to obtain the records were futile, and that the 
records were not available.  

In conjunction with the Substantive Appeal, the veteran 
expressed that he believed that the unavailability of his 
service medical records disadvantaged him.  He reiterated 
that he experienced numbness in his feet while in service.  

In a January 2003 correspondence, R.W.C., M.D. stated that he 
saw the veteran in his office in October 1996 for symptoms of 
peripheral neuropathy, which according to the veteran, 
occurred approximately three years prior to the October 1996 
visit.  It was noted that the peripheral neuropathy 
disability progressed since the veteran's last visit.  

During the June 2003 Travel Board hearing, the veteran 
testified that he served aboard ship off the coast of 
Vietnam, although he did land in Vietnam on one occasion.  He 
indicated that while he was in service he complained of 
numbness on the bottoms of the feet to a doctor on a 
submarine, but did not say anything about this afterward.  He 
further testified that after service, he experienced the 
symptoms of peripheral neuropathy from the arms, down to his 
knees, and to his feet.  He initially sought treatment for 
peripheral neuropathy between 1991 and 1992.  

In a statement received in July 2003, the veteran's wife 
wrote that in approximately 1966 her husband began 
experiencing numbness on the bottom of his feet, and talked 
to a "doc" aboard the submarine, who felt that that the 
symptoms would eventually go away.  

On VA examination, dated in June 2004, the veteran reported 
that the onset of numbness, tingling, and burning distally in 
his feet was more than 20 years ago.  On evaluation of the 
veteran, and after a review of the medical history, the 
examiner indicated that the study was strongly supportive of 
a sensorimotor length-dependent axonopathy.  The impression 
was peripheral neuropathy, with evidence of both large and 
small fiber involvement.  The etiology of peripheral 
neuropathy was described as uncertain, although the 
possibility of a hereditary component was mentioned.  It was 
noted that the onset of the symptoms were more than 20 years 
ago and that the diagnosis of peripheral neuropathy was based 
on the veteran's history, characteristic physical 
examination, and EMG and NCS performed by Dr. R.W.C.

In a March 2005 VA Addendum to the June 2004 VA examination, 
the examiner reported that he conducted a review of the 
veteran's medical file, reviewed the claims file in detail, 
and reviewed the June 2004 VA examination report.  

The examiner stated that he agreed with the VA opinion 
rendered in the June 2004 examination, which offered a 
diagnosis of axonal sensorimotor polyneuropathy.  However, 
the examiner stated that he was unable to comment on whether 
the veteran's peripheral neuropathy had its onset in service, 
without resorting to mere speculation.  It was noted that the 
claims file did not contain corroborating evidence showing 
that the veteran complained of symtoms suggestive of 
peripheral neuropathy during his years of service; however, 
the examiner also noted that the service medical records were 
sparse, and likely incomplete.  

The examiner pointed out that while the veteran was under the 
care of R.W.C., M.D., he reported that the numbness and 
tingling began approximately three years before the October 
1996 visit to the referenced medical doctor's office.  In 
contrast, while undergoing VA examination in June 2004, the 
veteran related that the onset of the numbness, tingling, and 
distal burning of the feet was more than 20 years ago.  

At the conclusion of the VA Addendum to the June 2004 VA 
examination report, the examiner stated that based on the 
process of the disease, he was unable to ascertain how long 
the veteran suffered from peripheral neuropathy, especially 
because the veteran's polyneuropathy appeared idiopathic in 
nature.  He noted that approximately 70 percent of peripheral 
neuropathies, similar to the type of neuropathy suffered by 
the veteran, were idiopathic.  As a final note, the examiner 
stated that it was impossible to know the pace of nerve 
injury.  

Law and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in a current disability was incurred in 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

To prevail on the issue of service connection the following 
must exist: 1) medical evidence of a current disability, 2) 
medical evidence, or in some cases lay evidence, of in-
service incurrence or aggravation of a disease or injury, and 
3) medical evidence of a nexus between an in-service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and an organic disease of the 
nervous system become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2004).  

Analysis

The veteran primarily argues that he suffers from numbness 
and tingling in the arms and lower extremities, which began 
in military service, and so should be accorded service 
connection. 

At the outset, the Board notes that most of the veteran's 
service medical records are unavailable.  The Board also 
recognizes that there is a heightened obligation to assist 
the veteran in the development of a case, and a heightened 
obligation to explain findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule in cases in 
which records are unavailable through no fault of the 
veteran.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

A review of the claims file reveals that considerable efforts 
were made to obtain the veteran's original service medical 
records.  The RO has performed extensive development, which 
included making several requests for the records.  The Formal 
Finding of Unavailability of Service Records document, dated 
in May 1999, indicated that all efforts to obtain the 
veteran's service medical records were exhausted, further 
efforts to obtain the records were futile, and that the 
records were not available.  The last request for the 
unavailable service medical records occurred in May 2004.  To 
date, VA has been unsuccessful in receiving the veteran's 
complete service medical records.  

The Board finds that the RO undertook a reasonably exhaustive 
search for the unavailable records, and that any further 
efforts are not justified.  Therefore, the Board will proceed 
and explain the findings and conclusions in accordance with 
the heightened obligation discussed in O'Hare.  In this 
regard, it should be noted, however, that while the veteran 
has reported telling medical personnel in service that he had 
numbness of the feet, he has not suggested that he actually 
received an evaluation or treatment therefor.  Thus the 
absence of complete service medical records, while most 
regrettable, appears to have little impact on the facts in 
this case.

Further the Board finds that the available service medical 
records, dated from April 1955 to December 1955, do not show 
that the veteran suffered an injury that resulted in 
peripheral neuropathy.  The records showed that during 
hospitalization in April 1955 the veteran related a history 
of an injury to the right shoulder after he threw a baseball 
during a baseball game.  An early diagnosis of neuropathy was 
later changed to atrophy, right supra and infraspinatus 
muscles, cause unknown.  In any event, it has not been argued 
that this event was the initiating factor for the development 
of the current peripheral neuropathy, which began on the 
veteran's feet. 

The veteran was discharged from active duty in 1975.  In the 
veteran's June 1998 statement in support of the claim, he 
maintained that he began to experience numbness and tingling 
in the feet in 1970.  

The October 1996 medical correspondence, from R.W.C., M.D., 
showed that during an evaluation, the veteran reported that 
the peripheral neuropathy began three years prior to the 
October 1996 evaluation.  During the June 2003 Travel Board 
hearing, the veteran testified that he sought treatment for 
symptoms associated with peripheral neuropathy between 1991 
and 1992.  The veteran's wife has suggested the mid-1960s as 
the time of onset.  On VA examination, dated in June 2004, 
the veteran reported that he experienced symptoms associated 
with peripheral neuropathy for more than 20 years.  In other 
words, according to the various accounts noted above, the 
date of onset of peripheral neuropathy has variously been 
reported to be as early as 1966 and as late as the 1990s.  

The criteria for entitlement to service connection requires, 
at a minimum, a showing of an in-service event that resulted 
in a current disability, and medical evidence of a nexus 
between the in-service disorder and the current disability.  
According to the medical record, the veteran has a current 
disability of peripheral neuropathy.  The October 1996 
medical evaluation from R.W.C., M.D. indicated that the 
etiology of peripheral neuropathy was unknown.  The VA 
Addendum to the June 2004 VA examination reported that the 
onset of the veteran's peripheral neuropathy could not be 
determined.  Based on the foregoing, the record does not 
contain medical evidence of a nexus between an in-service 
event and the current disability.  

The Board also points out that the October 1996 medical 
correspondence from R.W.C., M.D., which showed that the 
veteran complained of numbness and tingling in the lower 
extremities, was the first post-service medical evidence 
pertaining to the onset of peripheral neuropathy.  In this 
correspondence, the veteran related that he began to 
experience numbness and tingling approximately 3 years prior 
to the October 1996 evaluation.  That means that the veteran 
began experiencing symptoms related to peripheral neuropathy 
in approximately 1993.  

The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of entitlement to service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  In this 
case, the veteran claimed entitlement to service connection 
for peripheral neuropathy in 1998, more than 20 years after 
service, and the first medical evidence pertaining to 
peripheral neuropathy, dated in October 1996, reported the 
onset of the disability as occurring more than 15 years after 
his 1975 discharge.  Therefore, the Board finds that this 
passage of years is actual evidence against direct service 
connection.  

While the veteran has submitted arguments and given sworn 
testimony to the effect that he believes that there is a 
relationship between service and the development of 
peripheral neuropathy, it is noted that as a layperson he is 
not competent to give an opinion requiring medical knowledge, 
such as the etiology of a current disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

With respect to the assertion, made at the time of the 
hearing, that the development of peripheral neuropathy might 
be attributable to herbicide exposure, the Board notes that 
acute or subacute peripheral neuropathy is one of the 
diseases listed in 38 C.F.R. § 3.309(e) to which the 
presumption of service connection applies for veterans 
exposed to Agent Orange.  The regulation defines acute or 
subacute peripheral neuropathy as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  See 38 C.F.R. § 3.309(e), Note 2 (2005).  The 
veteran has reported serving in the waters offshore Vietnam, 
and visiting onshore on one occasion, presumably during the 
1960s.  (It was at that time that he was awarded the Vietnam 
Service Medal.)  However, the clear weight of the evidence 
suggests that the onset of peripheral neuropathy was many 
years after service and, in any event, has not been diagnosed 
as acute or subacute peripheral neuropathy, nor shown to have 
been caused by Agent Orange exposure.  Moreover, as the onset 
of peripheral neuropathy was many years following the 
veteran's discharge from service, the presumptive provisions 
for a chronic neurological disorder are not for application.  
See 38 C.F.R. §§ 3.307, 3.309.


The Board concludes that because the medical evidence does 
not demonstrate that the veteran's peripheral neuropathy is 
linked to service, and the earliest medical documentation 
pertaining to symptoms of peripheral neuropathy, in VA's 
possession, was dated many years after service, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for peripheral 
neuropathy.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to service connection for peripheral neuropathy 
is denied.  



	                        
____________________________________________
	N. R. Robin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


